                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                     NO.: 7:20-CR-53-BO-1



   UNITED STATES OF AMERICA

        v.                                                    MOTION TO CONTINUE
                                                                ARRAIGNMENT
   LESLIE MCCRAE DOWLESS, JR.




       The Defendant, Leslie McCrae Dowless, Jr., by and through counsel, moves the Court to

continue the arraignment in his case, currently set for the July term until the August term.

       Mr. Dowless is charged with crimes relating to accusations of social security fraud.

Undersigned requests this continuance in order to continue meeting with her client regarding the

discovery in this case and preparing for the arraignment. This is the first continuance motion in

this case. Assistant United States Attorney Tamika Moses does not oppose this motion.

       This Motion is made in good faith and not for purposes of delay. Neither the government

nor Mr. Dowless would be prejudiced by this request. The ends of justice served by this Motion

outweigh the interests of the public and Mr. Dowless in a speedy trial. The period of delay

resulting from granting this continuance should therefore be excluded from the calculation of

speedy trial time pursuant to 18 U.S.C. Section 3161(h)(8)(A).

       WHEREFORE, Mr. Dowless respectfully asks for an order continuing the arraignment

hearing until August, or any other relief the Court deems just and appropriate.

       Respectfully submitted this 13th day of July, 2020.


                                                 1



             Case 7:20-cr-00053-BO Document 19 Filed 07/13/20 Page 1 of 3
                                     G. ALAN DUBOIS
                                     Federal Public Defender


                                     /s/ Katherine E. Shea
                                     KATHERINE E. SHEA
                                     Assistant Federal Public Defender
                                     Attorney for Defendant
                                     Office of the Federal Public Defender
                                     150 Fayetteville Street, Suite 450
                                     Raleigh, North Carolina 27601
                                     Telephone: 919-856-4236
                                     Fax: 919-856-4477
                                     E-mail: kat.shea@fd.org
                                     Member of NY State Bar
                                     LR 57.1 Counsel Appointed

.




                                 2



    Case 7:20-cr-00053-BO Document 19 Filed 07/13/20 Page 2 of 3
                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served upon:

TAMIKA MOSES
United States Attorney’s Office
150 Fayetteville Street, Suite 2100
Raleigh, NC 27601

through CMECF.


       This the 13th day of July, 2020.


                                               /s/ Katherine E. Shea
                                               KATHERINE E. SHEA
                                               Assistant Federal Public Defender
                                               Attorney for Defendant
                                               Office of the Federal Public Defender
                                               150 Fayetteville Street, Suite 450
                                               Raleigh, North Carolina 27601
                                               Telephone: 919-856-4236
                                               Fax: 919-856-4477
                                               E-mail: kat.shea@fd.org
                                               Member of NY State Bar
                                               LR 57.1 Counsel Appointed




                                           3



          Case 7:20-cr-00053-BO Document 19 Filed 07/13/20 Page 3 of 3
